                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

           Donald Franks,             )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                3:20-cv-00296-MOC
                                      )             3:17-cr-00174-MOC-DSC
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 6, 2020 Order.

                                               October 6, 2020




         Case 3:20-cv-00296-MOC Document 5 Filed 10/06/20 Page 1 of 1
